                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF NEW MEXICO

THOMAS E. MAXWELL,

         Plaintiff,

v.                                                                                   No. 18-cv-0824 GBW/SMV

MARK ESPER,

         Defendant.

                                          ORDER TO SHOW CAUSE

         THIS MATTER is before the Court sua sponte. Plaintiff has failed to take any steps to

prosecute his claims for more than 100 days or since December 10, 2018. See [Doc. 6].1

Accordingly, Plaintiff must show good cause within 30 days why his claims should not be

dismissed without prejudice pursuant to D.N.M.LR-Civ. 41.1 (allowing for dismissal where the

plaintiff takes no steps to move its case forward for 90 days).

         IT IS THEREFORE ORDERED that Plaintiff show cause no later than April 22, 2019,

why his claims should not be dismissed without prejudice for failure to prosecute under

D.N.M.LR-Civ. 41.1.

         IT IS SO ORDERED.

                                                                           ______________________________
                                                                           STEPHAN M. VIDMAR
                                                                           United States Magistrate Judge



1
   Document 6 has been marked “filed in error” by the Clerk of Court. On December 10, 2018, Plaintiff attempted to
file three returns of service together in one docket entry. [Doc. 6]. The Clerk of Court, however, marked the entry
“filed in error” on the same day and advised Plaintiff’s counsel that he must refile each return of service in its own
individual docket entry. Plaintiff’s counsel has failed to re-file the returns of service or take any further action on the
record.
